NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 18-3703
                                     _____________

                            UNITED STATES OF AMERICA


                                             v.

                         CHARLES LAWSON, A/K/A GUTTER
                                           Appellant
                               ________________


                 On Appeal from the United States District Court for the
                           Middle District of Pennsylvania
                               (No. 1-08-cr-00364-001)
                     District Judge: Hon. Christopher C. Conner

                                Submitted: June 24, 2019

    Before: SMITH, Chief Judge, CHAGARES and GREENAWAY, JR., Circuit Judges.

                                   (Filed: July 10, 2019)



                                      ____________

                                        OPINION *
                                      ____________

CHAGARES, Circuit Judge.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Charles Lawson challenges the revocation of his supervised release, urging us to

overrule two longstanding doctrines: (1) the dual-sovereignty doctrine of the Double

Jeopardy Clause and (2) the doctrine that revocation of supervised release is attributed to

the original conviction and therefore does not implicate Double Jeopardy. We decline to

do so and will affirm.

                                              I.

       We write for the parties and so recite only those facts necessary to our disposition.

       Charles Lawson pleaded guilty to distribution and possession with intent to

distribute cocaine in violation of 21 U.S.C. § 841. He was sentenced to 151 months of

incarceration and three years of supervised release. Based on two retroactive

amendments to the Sentencing Guidelines, his sentence was first reduced to 110 months

and then reduced to 92 months. Lawson was overserving his sentence as a result and was

released on November 1, 2015. His supervised release commenced on that date. Less

than three weeks later, the Lackawanna County District Attorney’s Office conducted a

controlled purchase of drugs from Lawson, and he was arrested and arraigned. The

District Court issued a warrant for his arrest for violating the terms of supervised release

as a result of the state charges. After Lawson finished serving his sentence for the state

crime, the District Court held a revocation hearing at which it sentenced Lawson to

eighteen months of imprisonment, varying downward by six months based on his

overserving the original sentence. Lawson timely appeals.




                                              2
                                             II.

       The District Court had jurisdiction over the offense of conviction under 18 U.S.C.

§ 3231 and had jurisdiction under 18 U.S.C. § 3583(e) as to the revocation of supervised

release. We have appellate jurisdiction under 28 U.S.C. § 1291. We review for plain

error because Lawson raises these arguments for the first time on appeal. United States

v. Plotts, 359 F.3d 247, 248–49 (3d Cir. 2004).

                                             III.

                                             A.

       The Double Jeopardy Clause of the Fifth Amendment to the United States

Constitution provides: “No person shall . . . be subject for the same offense to be twice

put in jeopardy of life or limb.” U.S. Const. amend. V. The Supreme Court recently

reaffirmed the dual-sovereignty doctrine of the Double Jeopardy Clause. Gamble v.

United States, 139 S. Ct. 1960 (2019). “Under this ‘dual-sovereignty’ doctrine, a State

may prosecute a defendant under state law even if the Federal Government has

prosecuted him for the same conduct under a federal statute.” Id. at 1964. This has long

been recognized as a “firmly established principle.” Abbate v. United States, 359 U.S.
187, 195 (1959). In United States v. Lanza, Chief Justice Taft explained:

              Each government in determining what shall be an offense
              against its peace and dignity is exercising its own sovereignty,
              not that of the other. It follows that an act denounced as a crime
              by both national and state sovereignties is an offense against
              the peace and dignity of both and may be punished by each.
              . . . The defendants thus committed two different offenses by
              the same act, and a conviction by a court of Washington of the
              offense against that state is not a conviction of the different


                                              3
              offense against the United States, and so is not double
              jeopardy.

260 U.S. 377, 382 (1922). We will continue to “appl[y] our precedent without qualm or

quibble.” Gamble, 139 S. Ct. at 1967. The Commonwealth of Pennsylvania and the

United States are entitled to exercise their sovereignty and enforce their criminal statutes.

Double Jeopardy was not offended when both Pennsylvania and the United States

punished Lawson for the same criminal acts of possessing and delivering a controlled

substance.

                                             B.

       Lawson also argues that the revocation of supervised release based on conduct for

which he has been punished by the state violates Double Jeopardy. Not so. “The

Supreme Court has stated that it ‘attribute[s] postrevocation penalties to the original

conviction.’” United States v. Dees, 467 F.3d 847, 853 (3d Cir. 2006) (quoting Johnson

v. United States, 529 U.S. 694, 701 (2000)). Indeed, 18 U.S.C. § 3583(a) provides that a

term of supervised release is “a part of the sentence” for the underlying conviction.

Lawson concedes this, but he raised the argument solely to preserve it for appeal pending

a petition for certiorari in Ochoa v. United States. The Supreme Court has now denied

certiorari. Ochoa v. United States, No. 17-5503, -- S. Ct. --, 2019 WL 2570658 (June 24,

2019). Accordingly, Johnson and Dees foreclose this argument.

                                             IV.

       We conclude there was no error, much less plain error. As a result, we will affirm

the District Court’s judgment of conviction.


                                               4